Bruce, J.
This is a. proceeding for disbarment. The complaint and petition charges the practical embezzlement of two items of $22.50 and $4.75 respectively, which are alleged to have been collected for clients and not turned over.
*2The defendant answers that one of these items was property kept in payment of legal services formerly rendered, and that the other was retained inadvertently, and was subsequently paid. The testimony of the defendant is quite strongly corroborated, while that of the complaining witness is but little supported. In addition to this the record shows that the defendant, though arrested more than a year ago for practically the same offense, was acquitted by a jury. Not only is there a reasonable doubt in our minds, but we are unable even to say that there is a preponderance of the evidence in support of the charges made.. The record before us, in short, by no means satisfies us of the guilt- of the defendant.
The proceedings will therefore be dismissed.